DETAILED ACTION
This office action is in response to the application filed on 02/04/2022. Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant's claim for foreign application number PCTCN2019100114 filed on 08/10/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2021/0409730 A1) herein after Wang ‘730 in view of Furht (US 2021/0044818) and in further view of Wang (US 2022/0132148 A1) herein after Wang ‘148.

Regarding claim 1, Wang ‘730 discloses the following claim limitations: a method of processing video data, comprising: (Wang ‘730, Fig. 1),
determining, for a conversion between a video unit of a video and a bitstream of the video (Wang ‘730, Figs. 2 and 3 illustrates the conversion between a partitioned video block and a bitstream and vice versa, wherein Fig. 5A shows the partitioning of the first picture into plurality of video blocks as sub-pictures),
 wherein the video unit comprises one or more video pictures (Wang ‘730, paragraph 80 discloses the general coder control component 211 may dynamically increase compression complexity to increase resolution (i.e. resolution changing mode) and increase bandwidth usage or decrease compression complexity to decrease resolution and bandwidth usage),
wherein the sub-picture coding mode is a mode in which a video picture is divided into multiple sub-pictures (Wang ‘730, Fig. 5A and paragraph 81 discloses that a picture 500 is divided into plurality of sub-pictures 510, wherein describes the sub-picture coding mode),
and the resolution-changing coding mode is a mode in which a spatial resolution is allowed to change between the video pictures of the video unit (Wang ‘730, paragraph 56 discloses different sub-pictures can be displayed at different resolutions… paragraph 80 discloses the general coder control component 211 may dynamically increase compression complexity to increase resolution (i.e. resolution changing mode) and increase bandwidth usage or decrease compression complexity to decrease resolution and bandwidth usage).
	Wang ‘730 does not explicitly disclose the following claim limitations: whether a resolution-changing mode is enabled for the video unit… and the resolution-changing coding mode is a mode in which a spatial resolution is allowed to change between the video pictures of the video unit and determining, in case that the resolution-changing coding mode is enabled for the video unit.
	However, in the same field of endeavor Furht discloses more explicitly the following: whether a resolution-changing mode is enabled for the video unit… and the resolution-changing coding mode is a mode in which a spatial resolution is allowed to change between the video pictures of the video unit and determining, in case that the resolution-changing coding mode is enabled for the video unit (Furht, paragraph 56 discloses decoder having circuitry is configured to receive a bit stream, determine, using the bit stream, whether an adaptive resolution management mode is enabled, determine, using the bit stream, a scaling factor including a vertical scaling constant component and a horizontal scaling constant component).
	It would have been obvious to one the ordinary skill in the art at the time of invention to modify the teachings of Wang ‘730 with Furht to create the sub-picture method of Wang ‘730 with adaptive resolution management mode method.
	The reasoning being is to improve video quality, amount of data used to represent a video (e.g., determined by a bit rate), complexity of encoding and decoding algorithms, sensitivity to data losses and errors, ease of editing, random access, end-to-end delay (e.g., latency) in video display devices (Furht, paragraph 5).
	Wang ‘730 and Furht do not explicitly disclose the following claim limitations: a sub-picture coding mode is disabled for the video unit.
	However, in the same field of endeavor Wang ‘148 discloses more explicitly the following: a sub-picture coding mode is disabled for the video unit (Wang ‘148, paragraph 140 discloses Whether in-loop filtering across sub-picture boundaries is disabled can be controlled by the bitstream for each sub-picture).
	It would have been obvious to one the ordinary skill in the art at the time of invention to modify the teachings of Wang ‘730 and Furht with Wang ‘148 to create the system of Wang ‘730 and Furht as outlined above with sub-picture boundaries being disabled.
	The reasoning being is to improve compression ratio with little to no sacrifice in image quality are desirable (Wang ‘148, paragraph 3).


	Regarding claim 2, Wang ‘730, Furht and Wang ‘148 discloses the method of claim 1, wherein the video unit comprises a video sequence (Wang ‘730, paragraph 20 discloses a forwarding means for forwarding the slice for display as part of a decoded video sequence).

	Regarding claim 3, Wang ‘730, Furht and Wang ‘148 discloses the method of claim 1, wherein a first syntax element is included in the bitstream to indicate whether the sub-picture coding mode is enabled for the coding unit (Wang ‘730, Fig. 5A and paragraph 81 discloses that a picture 500 is divided into plurality of sub-pictures 510, wherein describes the sub-picture coding mode; in addition Wang ‘148, paragraph discloses Whether in-loop filtering across sub-picture boundaries is disabled can be controlled by the bitstream for each sub-picture… sub-picture identifiers (IDs) are explicitly specified in the SPS and included in the tile group headers to enable extraction of sub-picture).

	Regarding claim 4, Wang ‘730, Furht and Wang ‘148 discloses the method of claim 3, wherein in case that the resolution-changing coding mode is disabled, a width of the video picture in the video unit is set to be equal to a maximum width allowed for the video pictures in the video unit (Wang ‘730, table 1 and paragraph 102s and 147 discloses the minimum and maximum value of sub-pictures syntax).

	Regarding claim 5, Wang ‘730, Furht and Wang ‘148 discloses the method of claim 4, wherein a second syntax element is included in the bitstream to indicate the maximum width allowed for the video pictures in the video unit (Wang ‘730, table 1 and paragraph 102s and 147 discloses the minimum and maximum value of sub-pictures syntax).

	Regarding claim 6, Wang ‘730, Furht and Wang ‘148 discloses the method of claim 5, wherein a value of the second syntax element is restricted to be no smaller than 8 (Wang ‘730, table 1 and paragraph 102s and 147 discloses the minimum and maximum value of sub-pictures syntax; in addition the maximum width allowed is an arbitrary number can be set to any number). 

	Regarding claim 7, Wang ‘730, Furht and Wang ‘148 discloses the method of claim 5, wherein a third syntax element is included in the bitstream to indicate a maximum height allowed for the video pictures in the video unit, and a value of the third syntax element is restricted to be no smaller than 8  (Wang ‘730, table 1 and paragraph 102s and 147 discloses the minimum and maximum value of sub-pictures syntax; in addition the maximum width allowed is an arbitrary number can be set to any number).

	Regarding claim 8, Wang ‘730, Furht and Wang ‘148 discloses the method of claim 1, wherein a fourth syntax element is included in the bitstream to indicate a width of a sub-picture, and a fifth syntax element is included in the bitstream to indicate a height of a sub-picture (Wang, paragraph 143 discloses the width and height of the sub-picture are stored in the sub-picture data 1133 as subpic_width_minus1 and subpic_height_minus1, respectively).

	Regarding claim 9, Wang ‘730, Furht and Wang ‘148 discloses the method of claim 1, wherein a sixth syntax element is included in the bitstream to indicate a top-left position of a sub-picture (Wang, paragraph 143 discloses the vertical position and the horizontal position of the top left CTU of the sub-picture is stored in the sub-picture data 1133 as a subpic_ctu_top_left_y and subpic_ctu_top_left_x, respectively).

	Regarding claim 10, Wang ‘730, Furht and Wang ‘148 discloses the method of claim 1, wherein a position and a dimension of a sub-picture are determined excluding referring to a sub-picture identification (Wang, paragraph 144 discloses sub-picture data 1133 in the SPS 1110, a slice address 1136 in the slice header 1115, and a slice sub-picture ID 1135 in the slice header 1115… The slice sub-picture ID 1135 includes an ID of the sub-picture that contains the slice associated with the slice header 1115. Specifically, the slice sub-picture ID 1135 may reference the description (e.g., width, height, and offset) of the corresponding sub-picture in the sub-picture data 1133).

	Regarding claim 11, Wang ‘730, Furht and Wang ‘148 discloses the method of claim 1, wherein a reference picture resampling and the sub-picture coding mode are allowed to be both enabled for the video unit  (Wang ‘730, Fig. 5A and paragraph 81 discloses that a picture 500 is divided into plurality of sub-pictures 510, wherein describes the sub-picture coding mode; in addition Wang ‘148, paragraph discloses Whether in-loop filtering across sub-picture boundaries is disabled can be controlled by the bitstream for each sub-picture… sub-picture identifiers (IDs) are explicitly specified in the SPS and included in the tile group headers to enable extraction of sub-picture).

	Regarding claim 12, Wang ‘730, Furht and Wang ‘148 discloses the method of claim 1, wherein a resolution-changing coding mode is enabled when a reference picture resampling is enabled (Furht, paragraph 33 discloses ARM on/off signal may be provided in an SPS using sps_ref_pic_resampling_enabled_flag. Alternatively or additionally, a gci_no_ref_pic_resampling_constraint_flag provided in general constraints information may indicate when set to true or ‘1’, that no ARM may be used, regardless of signaling in an SPS and/or PPS).

	Regarding claim 13, Wang ‘730, Furht and Wang ‘148 discloses the method of claim 1, wherein the conversion comprises encoding the video into the bitstream (Wang ‘730, Fig. 3).  

	Regarding claim 14, Wang ‘730, Furht and Wang ‘148 discloses the method of claim 1, wherein the conversion comprises decoding the video from the bitstream (Wang ‘730, Fig. 4).  

	With regard to claim 15, claim 15 lists all the same features and elements as outlined above in claim 1. Therefore, the same rationale utilized in claim 1 applies equally as well to claim 15. In addition Wang ‘730 paragraph 11 discloses encoding, by the processor, the slice of the sub-picture into the bitstream; and storing, by a memory coupled to the processor, the bitstream for communication toward a decoder.

	With regard to claim 16, claim 16 lists all the same features and elements as outlined above in claims 1-14. Therefore, the same rationale utilized in claims 1-14 applies equally as well to claim 16.


With regard to claim 17, claim 17 lists all the same features and elements as outlined above in claim 1. Therefore, the same rationale utilized in claim 1 applies equally as well to claim 17. In addition Wang ‘730 paragraph 11 discloses encoding, by the processor, the slice of the sub-picture into the bitstream; and storing, by a memory coupled to the processor, the bitstream for communication toward a decoder.
	With regard to claim 18, claim 18 lists all the same features and elements as outlined above in claims 1-14. Therefore, the same rationale utilized in claims 1-14 applies equally as well to claim 18.

	With regard to claim 19, claim 19 lists all the same features and elements as outlined above in claim 1. Therefore, the same rationale utilized in claim 1 applies equally as well to claim 19. In addition Wang ‘730 paragraph 11 discloses encoding, by the processor, the slice of the sub-picture into the bitstream; and storing, by a memory coupled to the processor, the bitstream for communication toward a decoder.

With regard to claim 20, claim 20 lists all the same features and elements as outlined above in claims 1-14. Therefore, the same rationale utilized in claims 1-14 applies equally as well to claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY T JEAN BAPTISTE/            Primary Examiner, Art Unit 2481